EXHIBIT 10.5

 

D.X.K.Z. No. DG-20180627

 

Patented Products Licensing and Manufacturing Agreement

 

(English Translation)

 

[taqr_ex105img1.jpg]

 

Donggao International Group Co., Ltd.

 

Guangzhou Donggao New Material Co., Ltd.

 



   

   



 

Patented Products Licensing and Manufacturing Agreement

 

Preamble

 

The Demander has investigated the Supplier’s premises, equipment, personnel and
other conditions. The Demander has determined that the Supplier has the
production conditions and qualifications required by the Demander and has
delivered the patent authorized by the Demander to the Supplier in writing, so
that the Supplier is entitled to the licensed / entrusted production of the
patented products and can produce them legally but will not sell or use such
products. Whereas the Demander intends to license / entrust the Supplier to
produce the Demander’s patented products and both parties reach a consensus
through friendly negotiation, both parties enter into this Contract according to
the General Civil Law of the People’s Republic of China, the Contract Law of the
People’s Republic of China, the Patent Law of the People’s Republic of China and
other laws and regulations and on the basis of voluntariness, equality and
mutual benefit on June 27, 2018:

 

Supplier: Foshan Chenshi Environmental Protection Materials Co., Ltd.

 

Demander: Guangzhou Donggao New Material Co., Ltd.

 

 

Project Name: Customization of Antique-Style Narrow Bricks

Contract Number: D.X.K.Z. No. DG-20180627

 

Place of Signature: Gao Ming

Date of Signature: 06.30.2018

 

Product Specification and Type

 

Product

Type

Specification

Quantity (m2)

Unit Price

(RMB / m2 / Piece)

Amount (RMB)

Antique-Style Narrow Brick

 

“I”-Shaped Narrow Brick

 

390*25*90mm

180,000.00

13/m2/28

2,340,000.00

 

“L”-Shaped Narrow Brick

 

(390+190)*25*90mm

20,000.00

28/m2/28

560,000.00

 

Total Amount (In Words): RMB TWO MILLION NINE HUDNRED THOUSAND ONLY

(In Figures): RMB 2,900,000.00

 

 

Place of Delivery: Supplier’s factory

 

 

Mode of Transportation and Delivery: The Supplier shall handle transportation
formalities on condition that the freight is borne by the Demander.

 

 

Remarks: This price is an ex-works price including tax and shall be based on the
actual delivery quantity

 

 



  Page 1 of 4

   



 

I. Product Quality Standards

 

Refer to Appendix 1 for details.

 

II. Order and Delivery Period and Transportation

 



1. This Contract is a planned ordering contract. After signature hereof, the
Demander will sign a contract for supply in batches (hereinafter referred to as
the Batch Contract) with the Supplier according to actual needs and based on
this Contract. In the Batch Contract, the specific supply quantity and the
specific supply date shall be based on the written supply notice given by the
Demander.

 

 

2. After signature of the Batch Contract and receipt of a deposit, the Supplier
may place an order for production molds and adjust the arrangements for
production personnel. Because it takes a long time to place an order for
production molds, 60 days after signature of the Batch Contract shall be the
Supplier’s adjustment period and the Supplier shall not commence normal
production until such 60 days expire.

 

 

3. The Demander shall notify the Supplier of the delivery date of each batch not
less than two working days before delivery. As for the delivery date of the
first batch, delivery shall commence five days after receipt of the Demander’s
notice. As for the delivery date of the second batch, goods shall be delivered
within two days after receipt of the notice.

 

 

4. The Supplier shall look for a transportation company, the freight will be
settled separately and specific matters will be discussed and negotiated by the
Demander with the transportation company. The Supplier may communicate with the
transportation company about delivery and will not bear any risk and
responsibility. The transportation contract is attached to this Contract.



 

III. Inspection and Acceptance Method

 



1. The Demander’s personnel staying (irregularly) on the production site will
receive, inspect and accept goods. The Supplier shall provide office tables for
one to two people and the Demander will not pay additional office expenses.

 

 

2. The Supplier and the Demander shall inspect and accept products according to
product quality standards. After both parties sign, inspect and accept such
products, all the products delivered by the Supplier shall be deemed to comply
with contractual provisions and the Demander shall not refuse to pay the
purchase price thereof with any excuse.

 

 

3. Once the products produced by the Supplier are confirmed by the Demander and
leaves the factory, the Supplier will not bear any quality and financial
responsibility. However, the Supplier shall be responsible for any problem
arising from the nonconformity of the packing.



 

IV. Payment Method

 

Within 10 working days after signature of the first Batch Contract, the Demander
shall pay the Supplier a deposit equal to 20% of the total price of the products
under such Batch Contract. For details, refer to the payment method in the Batch
Contract. Starting with the second Batch Contract, the deposit will be adjusted
as 15% of the total price of the products thereunder.

 

V. Liability for Breach

 



1. It is specially agreed herein that the Demander only licenses the Supplier to
produce instead of selling and using; if the Demander suffers any loss due to
the Supplier’s breach of this agreement, the Supplier shall bear compensation
liability.

 

 

2. If the Supplier cannot produce according to the Demander’s quality
requirements after signature hereof so that the agreed delivery period is
affected, the Supplier shall pay the Demander 1.2‰ liquidated damages for each
day.



 



  Page 2 of 4

   



 



3. If the Supplier cannot complete production on time after signature hereof so
that the agreed delivery period is affected, the Supplier shall pay the Demander
1.2‰ liquidated damages for each day.

 

 

4. If the Demander fails to make payment on time, the Supplier shall be entitled
to stop supply and none of the responsibilities and losses caused thereby shall
be borne by the Supplier.

 

 

5. If the Demander defaults on any progress payment or the balance, the Demander
shall pay the Supplier 1.2‰ liquidated damages for each day.

 

 

6. The Demander shall not terminate any order for any reason after both parties’
signature and confirmation thereof; otherwise all of the Supplier’s financial
losses shall be borne by the Demander.



 

VI. Confidentiality Obligations

 



1. The Demander authorizes and licenses the Supplier to produce patented
products (refer to Appendix 2 for details), and the Supplier shall be
responsible for maintaining the confidentiality of the patented product
technology provided by and the production process orally instructed by the
Demander and shall not disclose such patent technology or production process or
any clause or provision hereof (including all the orders and appendices) to any
third party.

 

 

2. If the Supplier breaches any confidentiality obligation and any provision
hereof within the term hereof, the Demander shall be entitled to terminate this
Contract, cancel all the orders that are not completed by the Supplier and
require the Supplier to compensate the Demander for all the direct financial
losses caused thereby.

 

 

3. Confidentiality obligations specified herein: Such confidentiality
obligations shall remain valid within the term hereof and for two (2) years
after completion of performance of all of both parties’ obligations hereunder.



 

VII. Arbitration Clause

 

This Contract is entered into by and between the Supplier and the Demander
according to the Contract Law of the People’s Republic of China and other
relevant laws and regulations and on the basis of equality, voluntariness,
fairness and good faith. In case of any dispute arising from this Contract, the
Supplier and the Demander shall endeavor to resolve it through negotiation or by
application for mediation; if such negotiation or mediation fails, the first
manner below shall apply:

 



1. Submit the dispute to Guangzhou Arbitration Commission for arbitration.

 

 

2. File a lawsuit with Guangzhou Municipal People’s Court.



 

VIII. Miscellaneous

 

This Contract is made in four counterparts; the Supplier holds three
counterparts, the Demander holds one counterpart, and all the counterparts have
the same legal force. This Contract shall take effect on the date of signature
and sealing by both parties; with respect to matters not covered herein, both
parties shall negotiate and sign a supplementary agreement which shall have the
same legal force as this Contract.

 



  Page 3 of 4

   



 

This page is a signature page and is used for signature only.

 

Supplier: Foshan Chenshi Environmental Protection Materials Co., Ltd.

 

Address: Foot of South Pengshan Mountain, Fuwan, Hecheng Subdistrict, Gaoming
District, Foshan City

 

Legal Representative / Contact Person: Mao Aihua                    Agent:
[taqr_ex105img2.jpg]

 

Tel: 0757-8893-3088

 

Fax: 0757-8893-3668

 

Bank: Agricultural Bank of China Limited Foshan Gaoming Hecheng Sub-branch

 

Account Number: 44453301040007225

 

[taqr_ex105img3.jpg]

 

Demander: Guangzhou Donggao New Material Co., Ltd.

 

Address: Room 516, 436 Dongjiao North Road, Liwan District, Guangzhou City

 

Legal Representative / Contact Person:

 

Tel: 13809237183 Deng Qien

 

Fax:

 

Bank:

 

Account Number:

 

[taqr_ex105img4.jpg]

 

 



Page 4 of 4



 